Allowed Claims: 48-69. 
Reasons for Allowance/Examiner’s Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103. Specifically, with respect to independent claim 48, none of the prior art either alone or in combination disclose or teach of the claimed computer implemented method for determining personalized parameters of at least one eye of a spectacle wearer specifically including, as the distinguishing features in combination with the other limitations, providing personalized refraction data of at least one eye of a spectacle wearer, establishing a personalized eye model that includes a shape of the anterior corneal surface of a model eye, a cornea to eye-lens distance, parameters of the eye-lens of the model eye, an eye-lens to retinal distance, the aforementioned being degrees of freedom established using (i) personalized measured values for the eye of the wearer or using (ii) standard values or using (iii) the provided personalized refraction data, and wherein the personalized eye model is established at least partly based on the provided personalized refraction data such that the model eye has the provided personalized refraction data, wherein at least the eye-lens to retina distance is established via calculation based on the provided personalized refraction data and one or more the established degrees of freedom of the personalized eye model other than the eye-lens to retina distance. Specifically, with respect to independent claim 62, none of the prior art either alone or in combination disclose or teach of the claimed system for determining personalized parameters of at least one eye of a spectacle wearer specifically including, as the distinguishing features in combination with the other limitations, a data interface configured to provide personalized refraction data of at least one eye of a spectacle wearer, a modeler configured to establish a personalized eye model that is established at least based on a shape of the anterior corneal surface of a model eye, a cornea to eye-lens distance, parameters of the eye-lens of the model eye, an eye-lens to retinal distance, the aforementioned being degrees of freedom established using (i) personalized measured values for the eye of the wearer or using (ii) standard values or using (iii) the provided personalized refraction data, and wherein the eye model is established at least partly based on the provided personalized refraction data such that the model eye has the provided personalized refraction data, wherein at least the eye-lens to retina distance is established via calculation based on the provided personalized refraction data and one or more the established degrees of freedom of the personalized eye model other than the eye-lens to retina distance.
Examiner’s Comments
The information disclosure statement filed March 31, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  Specifically, Non-Patent Literature Document citation “2” has been crossed out and has not been considered. The information provided on the IDS statement does match the document submitted for consideration. Other than “page 47”, none of the information cited on the IDS statement matches the provided document. As such, there is no way for the examiner to determine that the document submitted is the same as the document cited on the IDS statement. Therefore, Non-Patent Literature Document citation “2” has been crossed out and has not been considered.
In the interview held on August 3, 2022 between the examiner and applicant’s representative, it was established that support is provided within the specification as originally presented for the limitations of independent claims 48 and 62 as amended. Applicant provided support in the attachment to the Interview of that date. There is additional support for the limitations now being claimed which the examiner wanted to make of record in order to provide additional clarification. 
	Applicant is now claiming as first alternative, “at least the eye-lens to retina distance is established via calculation based on the provided personalized refraction data and one or more of the established degrees of freedom of the personalized eye model other than the eye-lens to retina distance such as this degree of freedom being a shape of the anterior corneal surface of a model eye”. Support for this limitation can be found in paragraphs 0020, 0030-0031 of the printed publication. Paragraphs 0030-0031 of the printed publication states that the vitreous cavity length i.e. the eye-lens to retina distance can be based on calculations that include “personalized measured data”. Paragraph 0020 states that personalized measured data can include topography of the eye i.e. “a shape of the anterior corneal surface of the model eye”. As such, these two paragraphs combined support the claimed “at least the eye-lens to retina distance is established via calculation based on the provided personalized refraction data and one or more the established degrees of freedom of the personalized eye model other than the eye-lens to retina distance such as this degree of freedom being a shape of the anterior corneal surface of a model eye”.
	Applicant is now claiming as a second alternative, “at least the eye-lens to retina distance is established via calculation based on the provided personalized refraction data and one or more of the established degrees of freedom of the personalized eye model other than the eye-lens to retina distance such as this degree of freedom being a cornea to eye-lens distance”. Support for this limitation can be found in paragraphs 0018, 0100-0102 of the printed publication. Paragraphs 0018 of the printed publication states that the “anterior chamber depth” is defined as the “cornea to eye-lens distance”. Paragraphs 0100-0102 states that eye-lens to retinal distance can be established via calculations including factoring in the anterior chamber depth. As such, these two paragraphs combined support the claimed “at least the eye-lens to retina distance is established via calculation based on the provided personalized refraction data and one or more the established degrees of freedom of the personalized eye model other than the eye-lens to retina distance such as this degree of freedom being a cornea to eye-lens distance”.
	Applicant is now claiming as a third alternative, “at least the eye-lens to retina distance is established via calculation based on the provided personalized refraction data and one or more of the established degrees of freedom of the personalized eye model other than the eye-lens to retina distance such as this degree of freedom being parameters of the eye-lens of the model eye”. Support for this limitation can be found in paragraphs 0251-0259 of the printed publication. These paragraphs describe using a quadratic formula to determine the eye-lens to retina distance i.e. “DLR” through calculation including factoring in the “anterior lens curvature” and the “posterior lens curvature”. The “anterior lens curvature” and the “posterior lens curvature” are “parameters of the eye-lens of the model eye”. As such, these paragraphs support the claimed “at least the eye-lens to retina distance is established via calculation based on the provided personalized refraction data and one or more the established degrees of freedom of the personalized eye model other than the eye-lens to retina distance such as this degree of freedom being parameters of the eye-lens of the model eye”.
	The claims as amended on August 4, 2022 are fully supported by the specification as originally filed and do not present prohibited new matter. Additionally, there are no outstanding issues and no applicable prior art. The application is therefore in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        September 1, 2022